[ex1012017amendedrestated001.jpg]
December 20, 2018 Federal Signal Corporation 2015 Executive Incentive
Compensation Plan Amended and Restated Performance Share Unit Award Agreement
You have been selected to receive this Performance Share Units (“PSUs”) award
(“Award”) pursuant to the Federal Signal Corporation 2015 Executive Incentive
Compensation Plan (the “Plan”), as specified below: Participant: Robert Fines
Date of Grant: July 25, 2017 Date of Amendment: December 20, 2018 Number of PSUs
Subject to this Award Agreement: 40,961 Amended Performance Period: January 1,
2018 through December 31, 2020 Amended Vesting Period: June 2, 2017 through
December 31, 2020 This Award is subject to the terms and conditions prescribed
in the Plan and in the Amended and Restated Federal Signal Corporation
Performance Share Unit Award Agreement No. 2017 attached hereto and incorporated
herein. This Amended and Restated PSU Award Agreement supersedes the original
award agreement dated July 25, 2017 in its entirety. Together, this amended and
restated Award and attached amended and restated award agreement shall be
referred to throughout each as the “Award Agreement.” Calculations of
performance versus target, threshold and maximum values set forth in Appendix A
are made by the Committee in accordance with the terms of the Plan and are final
and binding. IN WITNESS WHEREOF, the parties have caused this Award Agreement to
be executed on December 20, 2018. ROBERT FINES FEDERAL SIGNAL CORPORATION /s/
Robert Fines By: /s/ Jennifer L Sherman Signature Chief Executive Officer
Participant agrees to execute this Amended and Restated PSU Award Agreement and
return one copy to Rose Lane at Federal Signal Corporation, 1415 W. 22nd Street,
Suite 1100, Oak Brook, IL 60523 within 45 days of the above date or forfeit the
performance share unit award. PSU US 7/2017



--------------------------------------------------------------------------------



 
[ex1012017amendedrestated002.jpg]
This document constitutes part of the prospectus covering securities that have
been registered under the Securities Act of 1933, as amended. FEDERAL SIGNAL
CORPORATION PERFORMANCE SHARE UNIT AMENDED AND RESTATED AWARD AGREEMENT NO. 2017
This Award Agreement, which includes the attached cover page and Appendix A,
effective as of the Date of Amendment, represents the grant of PSUs by the
Company to Participant, pursuant to the provisions of the Plan. The Company
established the Plan pursuant to which, among other things, options, stock
appreciation rights, restricted stock and stock units, stock bonus awards,
dividend equivalents and/or performance compensation awards may be granted to
eligible persons. The Plan and this Award Agreement provide a complete
description of the terms and conditions governing the PSUs. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall completely supersede and replace the conflicting
terms of this Award Agreement. All capitalized terms shall have the meanings
ascribed to them in the Plan, unless specifically set forth otherwise herein.
The Board of Directors and the Committee have determined that the interests of
the Company will be advanced by encouraging and enabling certain of its
employees to own shares of Stock, and that Participant is one of those
employees. NOW, THEREFORE, in consideration of services rendered and the mutual
covenants herein contained, the parties agree as follows: Section 1. Certain
Definitions As used in this Award Agreement, the following terms shall have the
following meanings: A. “Affiliate” means with respect to any Person, any other
Person (other than an individual) that controls, is controlled by, or is under
common control with such Person. The term “control,” as used in this Award
Agreement, means the power to direct or cause the direction of the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise. “Controlled” and
“controlling” have meanings correlative to the foregoing. B. “Award” means the
award provided for in Section 2. C. “Board of Directors” means the board of
directors of the Company. D. “Code” means the Internal Revenue Code of 1986, as
amended. E. “Committee” means the Compensation and Benefits Committee of the
Board of Directors or a subcommittee or other committee appointed to administer
the Plan in accordance with the Plan. F. “Company” means Federal Signal
Corporation, a Delaware corporation. G. “Date of Amendment” means December 20,
2018. H. “Date of Grant” means July 25, 2017. I. “Disability” shall have the
meaning ascribed to that term in the Company’s long-term disability plan
applicable to Participant, or if no such plan exists, at the discretion of the
Committee and as determined by the Committee. J. “Fair Market Value” shall have
the meaning set forth in the Plan. K. “Participant” means the individual shown
as the recipient of an award of PSUs, as set forth on this Award Agreement. L.
“Performance Period” means the three-year calendar period from January 1, 2018
through December 31, 2020. M. “Performance Share Units” or “PSUs” means the
obligation of the Company to transfer the number of shares of Stock to
Participant determined under Section 2, Section 4A (in the case of death or
termination of employment by Disability), Section 4B (in the case of
Change-in-Control), or Section 5 (in the case of PSU US 7/2017 Page 1 of 6



--------------------------------------------------------------------------------



 
[ex1012017amendedrestated003.jpg]
Divestiture of a Business Segment) of this Award Agreement, as applicable, at
the time provided in Section 6 of this Award Agreement, to the extent that the
rights to such shares are vested at such time. N. “Person” means a “person” as
such term is used for purposes of 13(d) or 14(d), or any successor section
thereto, of the Securities Exchange Act of 1934, as amended, and any successor
thereto. O. “Stock” means the common stock of the Company. P. “TBEI” means Truck
Bodies & Equipment International, Inc. and each subsidiary and Affiliate
thereof. Q. “Vesting Period” means the period from June 2, 2017 through December
31, 2020. Section 2. Award Subject to the terms of this Award Agreement, the
Company awarded to Participant the number of PSUs set forth on this Award
Agreement, effective as of the Date of Grant set forth on such instrument. This
Award entitles Participant to receive a whole number of shares of Stock as set
forth on this Award Agreement equal to a percentage, from zero percent (0%) to
two hundred percent (200%), based on TBEI’s performance against the performance
goals set forth, and as calculated in, Appendix A. The number of shares of Stock
determined based on TBEI’s performance against the performance goals set forth
in Appendix A (or, if applicable, the formula set forth in Section 4A (in the
case of death or termination of employment by Disability), the formula set forth
in Section 4B (in the case of a Change-in-Control), or the formula set forth in
Section 4C (in the case of Participant’s employment termination for reasons
other than for Cause), or Section 5 (in the case of Divestiture of a Business
Segment)), shall be distributable as provided in Section 6 of this Award
Agreement, but only to the extent the rights to such shares are vested under
either Section 4 or Section 5 of this Award Agreement. This grant of PSUs shall
not confer any right to Participant (or any other participant) to be granted
PSUs or other awards in the future under the Plan. The provisions of this
Section 2 and Appendix A (Adjustments of Performance Criteria) of this Award
Agreement and the applicable provisions of the Plan regarding Section 162(m) of
the Code (including but not limited to Sections 4, 12 and 15(a) of the Plan)
concerning actions with respect to awards designed to meet the standard of
“performance-based” compensation under Section 162(m) of the Code shall apply
only to the extent that Section 162(m) of the Code provides a
“performance-based” compensation exception to the deduction limitations
applicable thereunder. Notwithstanding anything to the contrary in this Award
Agreement, the number of shares of Stock that may be earned under this Award
Agreement cannot exceed the maximum number of shares of Stock provided for under
the Plan. Section 3. Bookkeeping Account The Company shall record the number of
PSUs subject to this Award Agreement to a bookkeeping account for Participant
(the “Performance Share Unit Account”), subject to adjustment based on
performance as set forth in Section 2 above. Participant’s Performance Share
Unit Account shall be reduced by the number of PSUs, if any, forfeited in
accordance with Section 4 and by the number of PSUs with respect to which shares
of Stock were transferred to Participant in accordance with Section 6. Section
4. Vesting Subject to the accelerated vesting provisions provided below, the
number of PSUs determined under Section 2 above shall vest on the last day of
the Vesting Period, if Participant remains employed by the Company or its
Affiliate through such date. For the avoidance of doubt, if the Company fails to
achieve a performance goal at the threshold level, Participant shall be entitled
to receive no shares of Stock subject to such performance goal, unless the
deemed performance provisions in this Section specifically modify such result.
If, during the Performance and Vesting Periods, while employed by the Company or
its Affiliates: A. Participant dies or his or her employment terminates by
reason of Disability, the number of vested PSUs subject to the Award shall be
equal to the product of: (1) the number of full and partial months of
Participant’s employment during the Vesting Period divided by forty-three (43)
and (2) the greater of (a) one hundred percent (100%) of the PSUs subject to
this Award Agreement, regardless of actual performance or (b) the number of PSUs
that Participant would have PSU US 7/2017 Page 2 of 6



--------------------------------------------------------------------------------



 
[ex1012017amendedrestated004.jpg]
been payable to Participant at the end of Performance Period based on actual
TBEI performance during the entire Performance Period. B. A Change-in-Control
occurs, the number of vested PSUs subject to this Award shall be the greater of
(1) one hundred percent (100%) of the PSUs subject to this Award Agreement,
regardless of actual performance or (2) the number of PSUs that would have been
payable to Participant for the Performance Period based on the Company’s best
estimate of projected TBEI performance through the end of the Performance
Period, determined at the date of the Change-in- Control. In the event of a
Change-in-Control following an event that would otherwise enable vesting at the
end of the Performance and Vesting Periods under Section 4A, the provisions of
this Section 4B shall control. For the avoidance of doubt, vesting under this
Section 4B is not calculated on a pro-rata basis. C. Participant is terminated
without Cause, the number of vested PSUs subject to the Award shall be equal to
the product of: (1) the number of full and partial months of Participant’s
employment during the Vesting Period divided by forty-three (43) and (2) the
number of PSUs that Participant would have been payable to Participant at the
end of Performance Period based on actual TBEI performance during the entire
Performance Period. In the event of Participant’s death or a Change-in-Control
following an event that would otherwise enable vesting at the end of the
Performance and Vesting Periods under this Section 4C, the provisions of this
Section 4C shall control. For purposes of this Section 4(C), the term “Cause”
means the termination of Participant’s employment with the Company and its
Affiliates as a result of: (1) the commission by Participant of a felony or a
fraud; (2) conduct by Participant that brings the Company and/or any of its
Affiliates into substantial public disgrace or disrepute; (3) gross negligence
or gross misconduct by Participant with respect to the Company and/or any of its
Affiliates; (4) repudiation by Participant of this Award Agreement or
Participant’s abandonment of employment with the Company and its Affiliates; (5)
Participant’s insubordination or failure to follow the directions of the Board
of Directors of the Company or the individual to whom Participant reports, which
is not cured within three business days after written notice thereof to
Participant; (6) Participant’s violation of any non-competition, non-
solicitation, or confidentiality agreement or obligation with respect to the
Company and/or any of its Affiliates; (7) Participant’s breach of a material
employment policy of the Company and/or any of its Affiliates, which is not
cured within three business days after written notice thereof to Participant; or
(8) any other material breach by Participant of any agreement with the Company
and/or any of its Affiliates which is not cured within thirty days after written
notice thereof to Participant. D. Except as provided in Section 5 below, and in
certain limited instances where the Committee may exercise its discretion in
determining the vesting implications of PSUs, if Participant’s employment with
the Company and its Affiliates terminates for any other reason before the end of
the Performance and Vesting Periods, all PSUs that are not vested at the time of
such termination of employment (after first taking into account the accelerated
vesting provisions of this Section 4) shall be forfeited. Section 5.
Acceleration of Vesting of Shares in the Event of Divestiture of Business
Segment If the “Business Segment” (as that term is defined in this Section) in
which Participant is primarily employed as of the “Divestiture Date” (as that
term is defined in this Section) is the subject of a “Divestiture of a Business
Segment” (as that term is defined in this Section) during the Performance and
Vesting Periods, and such divestiture results in the termination of
Participant’s employment with the Company and its Affiliates for any reason
during the Performance Period, the number of vested PSUs subject to the Award
shall be equal to the product of: (1) the number of full and partial months of
Participant’s employment during the Performance Period before the Divestiture
Date, divided by forty-three (43) and (2) one hundred percent (100%) of the PSUs
subject to this Award Agreement, regardless of actual performance. For purposes
of this Award Agreement, the term “Business Segment” shall mean a business line
which the Company treats as a separate operating segment under the segment
reporting rules under U.S. generally accepted accounting principles, which
currently includes the following: Safety and Security Systems Group and
Environmental Solutions Group. Likewise, the term “Divestiture Date” shall mean
the date that a transaction constituting a Divestiture of a Business Segment is
finally consummated. For purposes of this Award Agreement, the term “Divestiture
of a Business Segment” means the following: A. When used with a reference to the
sale of stock or other securities of a Business Segment that is or becomes a
separate corporation, limited liability company, partnership or other separate
business entity, the sale, exchange, transfer, distribution or other disposition
of the ownership, either beneficially or of record or both, by the Company or
one of its Affiliates to “Nonaffiliated Persons” (as that term is defined in
this Section) of one hundred percent (100%) of either (i) the then-outstanding
common stock (or the equivalent equity interests) of the Business Segment or
(ii) the combined voting PSU US 7/2017 Page 3 of 6



--------------------------------------------------------------------------------



 
[ex1012017amendedrestated005.jpg]
power of the then-outstanding voting securities of the Business Segment entitled
to vote generally in the election of the board of directors or the equivalent
governing body of the Business Segment; B. When used with reference to the
merger or consolidation of a Business Segment that is or becomes a separate
corporation, limited liability company, partnership or other separate business
entity, any such transaction that results in Nonaffiliated Persons owning,
either beneficially or of record or both, one hundred percent (100%) of either
(i) the then- outstanding common stock (or the equivalent equity interests) of
the Business Segment or (ii) the combined voting power of the then-outstanding
voting securities of the Business Segment entitled to vote generally in the
election of the board of directors or the equivalent governing body of the
Business Segment; or C. When used with reference to the sale of the assets of
the Business Segment, the sale, exchange, transfer, liquidation, distribution or
other disposition of all or substantially all of the assets of the Business
Segment necessary or required to operate the Business Segment in the manner that
the Business Segment had been operated prior to the Divestiture Date. For
purposes of this Award Agreement, the term “Nonaffiliated Persons” shall mean
any persons or business entities which do not control, or which are not
controlled by or under common control with, the Company. Section 6. Distribution
of Shares A. Except as specifically provided to the contrary in Section 6B, the
number of shares of Stock payable with respect to PSUs, as determined under
Section 2 above, that become vested under this Award shall become distributable
as of the end of the Vesting Period and shall be paid not later than March 15,
2021 provided however, that if it is impracticable to pay such shares of Stock
by such date (e.g., due to the unavailability of audited financial statements or
a Form S-8 registration statement for the shares), then the Committee may delay
payment until it becomes administratively practicable to do so later that same
year. B. The number of shares of Stock payable with respect to PSUs, as
determined under Section 2 above, that vest prior to the end of the Vesting
Period under either Section 4B or Section 5 of this Award Agreement shall become
distributable on an accelerated basis as follows: (1) If a Change-in-Control
occurs at any time before the end of the Vesting Period, then the number of
earned shares of Stock with respect to PSUs that become vested under Section 4B
of this Award Agreement shall become distributable on the date of the
Change-in-Control. (2) If a Divestiture of a Business Segment occurs at any time
before the end of the Vesting Period, and such divestiture results in the
termination of Participant’s employment with the Company and its Affiliates for
any reason, then the number of earned shares of Stock with respect to PSUs that
become vested under this Award Agreement shall become distributable on the
Divestiture Date, but only if that payment on that date is permissible under
Section 409A of the Code. Section 7. Stockholder Rights Participant shall not
have any of the rights of a stockholder of the Company with respect to PSUs
until shares of Stock are issued to Participant. No dividend equivalent rights
are provided under this Award Agreement. Section 8. Beneficiary Designation
Participant may designate a beneficiary or beneficiaries (contingently or
successively) to receive any benefits that may be payable under this Award
Agreement in the event of Participant’s death and, from time to time, may change
his or her designated beneficiary (a “Beneficiary”). A Beneficiary may be a
trust. A Beneficiary designation shall be made in writing in a form prescribed
by the Company and delivered to the Company while Participant is alive. Each
such designation shall revoke all prior designations by Participant with respect
to Participant’s award under this Award Agreement. If Participant fails to so
designate a beneficiary, or if no such designated beneficiary survives
Participant, the beneficiary shall be deemed to be Participant’s spouse or, if
Participant is unmarried at the time of death, Participant’s beneficiary shall
be his or her estate. In lieu of payment to Participant, a Beneficiary shall be
paid shares of Stock under Section 6 at the same time and in the same form as
Participant would have been paid but for Participant’s death. Section 9.
Restrictions on Transfer PSUs awarded hereunder shall not be transferable by
Participant. Except as may be required by the federal income tax withholding
provisions of the Code or by the tax laws of any State, the interests of
Participant and his or her Beneficiary(ies) under this Award Agreement are not
subject to the claims of their respective creditors and may not be PSU US 7/2017
Page 4 of 6



--------------------------------------------------------------------------------



 
[ex1012017amendedrestated006.jpg]
voluntarily or involuntarily sold, assigned, transferred, alienated, pledged,
attached, encumbered or charged. Any attempt by Participant or a Beneficiary to
sell, assign, transfer, alienate, pledge, attach, encumber, charge or otherwise
dispose of any right to benefits payable hereunder shall be void. Section 10.
Adjustment in Certain Events If there is any change in the Stock by reason of
stock dividends or other distribution (whether in the form of securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, split-off, combination,
repurchase or exchange of Stock or other securities of the Company, or other
similar corporate transaction or event, or changes in applicable rules, rulings,
regulations or other requirements of any governmental body or securities
exchange, the Committee may, in its sole discretion, make such adjustments to
the number of PSUs credited to Participant’s Performance Share Unit Account that
it deems necessary or appropriate and as it may deem equitable in Participant’s
rights. Section 11. Tax Withholding Participant agrees to make adequate
provision for any sums required to satisfy applicable federal, state, local and
foreign income or employment taxes, which are Participant’s sole responsibility.
The Company shall not be obligated to transfer any shares of Stock until
Participant pays to the Company or any of its Affiliates in cash, or any other
form of property, including Stock, acceptable to the Company, the amount
required to be withheld from the wages or other amounts owing to Participant
with respect to such shares. Further, the Company can withhold amounts for such
taxes, in accordance with any tax withholding policy that may be adopted by the
Company and is in effect from time to time with respect to equity awards under
the Plan (including any method allowed under Section 16(c)(ii) of the Plan)
irrespective of whether the amounts to be withheld exceed the lowest tax
withholding amount that could be determined for the grantee under another tax
withholding method. Participant may elect, subject to procedural rules adopted
by the Committee, to satisfy the applicable withholding tax requirement, in
whole or in part, by having the Company reduce the number of shares of Stock
otherwise transferable under this Award Agreement having an aggregate Fair
Market Value on the date the tax is to be determined, equal to such applicable
withholding tax requirement. Notwithstanding any provision herein to the
contrary, in no event shall the amount of such tax withholding exceed the
maximum statutory tax rates (or such other rate as would not trigger a negative
accounting impact), as determined by the Company in its sole discretion. Section
12. Section 409A This Award Agreement shall be construed consistent with the
intention that it be exempt from Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or this Award Agreement, if at
any time the Committee determines that this Award (or any portion thereof) may
be subject to Section 409A, the Committee shall have the right in its sole
discretion (without any obligation to do so or to indemnify Participant or any
other person for failure to do so) to adopt such amendments to the Plan or this
Award Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate either for this Award to
be exempt from the application of Section 409A or to comply with the
requirements of Section 409A. Section 13. Source of Payment Shares of Stock
transferable to Participant, or Participant’s Beneficiary, under this Award
Agreement may be either Treasury shares, authorized but unissued shares, or any
combination of such stock. The Company shall have no duties to segregate or set
aside any assets to secure Participant’s right to receive shares of Stock under
this Award Agreement. Participant shall not have any rights with respect to
transfer of shares of Stock under this Award Agreement other than the unsecured
right to receive shares of Stock from the Company. Section 14. Continuation of
Employment This Award Agreement shall not confer upon Participant any right to
continuation of employment by the Company or its Affiliates, nor shall this
Award Agreement interfere in any way with the Company’s or its Affiliates’ right
to terminate Participant’s employment at any time. Section 16. Entire Award;
Amendment This Award Agreement and the Plan constitute the entire agreement
between the parties with respect to the terms and supersede all prior written or
oral negotiations, commitments, representations and agreements with respect
thereto. The terms and conditions set forth in this Award Agreement may only be
modified or amended in writing, signed by both parties. PSU US 7/2017 Page 5 of
6



--------------------------------------------------------------------------------



 
[ex1012017amendedrestated007.jpg]
Section 17. Severability In the event any one or more of the provisions of this
Award Agreement shall be held invalid, illegal or unenforceable in any respect
in any jurisdiction, such provision or provisions shall be automatically deemed
amended, but only to the extent necessary to render such provision or provisions
valid, legal and enforceable in such jurisdiction, and the validity, legality
and enforceability of the remaining provisions of this Award Agreement shall not
in any way be affected or impaired thereby. Section 18. Miscellaneous A. This
Award Agreement and the rights of Participant hereunder are subject to all the
terms and conditions of the Plan, as the same may be amended from time to time,
as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any Stock acquired pursuant to this Award Agreement, as it may
deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under applicable federal and state tax law, under the
requirements of any stock exchange or market upon which such Stock is then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Stock. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Award Agreement, all of which shall be
binding upon Participant. B. The Committee may terminate, amend, or modify the
Plan; provided, however, that no such termination, amendment, or modification of
the Plan may materially and adversely affect Participant’s rights under this
Award Agreement, without the written consent of Participant. C. Participant
agrees to take all steps necessary to comply with all applicable provisions of
federal and state securities and tax laws in exercising his or her rights under
this Award Agreement. D. This Award Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required. E. This Award (including
any proceeds, gains or other economic benefit actually or constructively
received by Participant upon any receipt or exercise of any Award or upon the
receipt or resale of any Stock underlying the Award) shall be subject to the
provisions of any clawback policy currently or subsequently implemented by the
Company to the extent set forth in such policy. F. All obligations of the
Company under the Plan and this Award Agreement, with respect to these PSUs,
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company. G. To the extent not preempted by federal law, this Award Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to principles of conflict of law. H. This Award
Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one agreement and executed copies may be exchanged by
.pdf to the other party by e-mail and accepted and treated as originals for any
and all purposes. PSU US 7/2017 Page 6 of 6



--------------------------------------------------------------------------------



 